DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/28/2021 and 1/25/2022 have been entered and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 9-14, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al  (US 2018/0167191) IDS submitted by Applicant.
Regarding claim 1, Liang teaches a base station (Introduction), comprising:
a first array of antennas organized into a plurality of first sub-band full duplex (SBFD) sub-arrays of antennas; a second array of antennas organized into a plurality of second SBFD sub-arrays of antennas (Figs. 4-6; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4); 
a plurality of transmit RF chains, each transmit RF chain being configured to shift a baseband signal into an RF transmit signal, wherein the plurality of transmit RF chains have a one-to-one correspondence with the plurality of first SBFD sub-arrays of antennas (Figs. 4-6; i.e. Fig. 4 shows the switching set up so the Tx chains drive antennas 1 and 2/first subarrays); 
a plurality of receive RF chains, each receive RF chain being configured to shift a receive RF signal into a baseband signal, wherein the plurality of receive RF chains have a one-to-one correspondence with the plurality of second SBFD sub-arrays of antennas (Figs. 4-6; i.e. Fig. 4 shows the switching set up so the Rx chains receive from antennas 3 and 4/second subarrays); and 
a plurality of switches having a first configuration for an SBFD mode of operation in which each transmit RF chain is configured to drive a respective first SBFD sub-array of antennas with the transmit RF chain's RF transmit signal and in which each receive RF chain is configured to receive the receive RF chain's receive RF signal from a respective second SBFD sub-array (Figs. 4-6; i.e. Fig. 4 shows the switching network set up to either transmit or receive from each of the sub-arrays).
Regarding claim 2, Liang teaches the limitations of the previous claims.  Liang  further teaches wherein the first array of antennas and the second array of antennas are also arranged into a plurality of time division duplex (TDD) sub-arrays of antennas having a one-to-one correspondence with the plurality of transmit RF chains, and wherein the plurality of switches has a second configuration for a transmit TDD mode of operation in which each transmit RF chain is configured to drive a respective TDD sub-array with the transmit RF chain's RF transmit signal (Figs. 4-6; Paras. 0013-0014; have the BS simultaneously transmit to a first MT and receive from a second MT. This enables SCFD BSs to be deployed in a Time-Division Duplex (TDD) or Frequency-Division Duplex (FDD) network under existing wireless network standards such as Long-Term Evolution (LTE) or WiFi (802.11); i.e. the system shown in Fig. 4 can perform either TDD or FDD operations).  
Regarding claim 3, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein the plurality of TDD sub-arrays of antennas have a one-to-one correspondence with the plurality of receive RF chains, and wherein the plurality of switches has a third configuration for a receive TDD mode of operation in which each receive RF chain is configured to receive the receive RF chain's receive RF signal from a respective TDD sub-array (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 4 shows the switching set up so the Rx chains receive from antennas 3 and 4/second subarrays).  
Regarding claim 4, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein each first SBFD sub-array of antennas and each second SBFD sub-array of antennas comprises four antennas (Figs. 4-6; Paras. 0020 and 0026-0028; It uses four or more directional antennas where each antenna is centered at a distinctive direction; FIG. 5 shows an embodiment using eight directional antennas to form two FDPs; i.e. there can be four antennas in each sub-array or more if needed).  
Regarding claim 5, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein each TDD sub-array of antennas comprises eight antennas (Figs. 4-6; Paras. 0020 and 0026-0028; It uses four or more directional antennas where each antenna is centered at a distinctive direction; FIG. 5 shows an embodiment using eight directional antennas to form two FDPs; i.e. there can be four antennas in each sub-array or more if needed based on system requirements and design choice).  
Regarding claim 9, Liang teaches a base station (Introduction), comprising:
a first transmit RF chain; a first array of antennas including a first sub-band-full-duplex (SBFD) sub-array of antennas and a second SBFD sub-array of antennas (Figs. 4-6; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4 and the switching network will send the transmission through to the proper antenna for transmission); 
a first RF signal splitter and combiner (Figs. 4-6; i.e. Fig. 6 shows the transmitting and receiving chains go though BPF 1 and 2 in each of the sections to either combine the signals or split them to be sent/received from the proper antenna); and 
a switching array configured to couple the transmit RF chain through the first RF signal splitter and combiner to both the first SBFD sub-array of antennas and to the second SBFD sub-array of antennas in a downlink time division duplex (DL TDD) mode of operation, the switching array being further configured to couple the first transmit RF chain to the first SBFD sub-array of antennas and not to the second SBFD sub-array of antennas in an SBFD mode of operation (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation).
Regarding claim 10, Liang  teaches the limitations of the previous claims.  Liang  further teaches further comprising: a first receive RF chain; a second array of antennas including a third sub-band-full-duplex (SBFD) sub-array of antennas and a fourth SBFD sub-array of antennas (Figs. 4-6; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4 and the switching network will send the transmission through to the proper antenna for transmission); and 
wherein the switching array is further configured to couple both the first SBFD sub-array of antennas and the second SBFD sub-array of antennas through the first RF signal splitter and combiner to the first receive RF chain during an uplink (UL) TDD mode of operation, the switching array being further configured to couple the first receive RF chain to the third SBFD sub-array of antennas during the SBFD mode of operation (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation).
Regarding claim 11, Liang  teaches the limitations of the previous claims.  Liang  further teaches further comprising: a second transmit RF chain; and a second receive RF chain; a second RF signal splitter and combiner (Figs. 4-6; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4 and the switching network will send the transmission through to the proper antenna for transmission so there are multiple transmit and receive chains); and 
wherein the switching array is further configured to couple the second transmit RF chain through the second RF signal splitter and combiner to both the third SBFD sub-array of antennas and to the fourth SBFD sub-array of antennas in the DL TDD mode of operation, the switching array being further configured to couple both the third SBFD sub-array of antennas and the fourth SBFD sub-array of antennas through the second RF signal splitter and combiner to the second receive RF chain in the UL TDD mode of operation (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation).
Regarding claim 12, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein the switching array is further configured to couple the second receive RF chain to the fourth SBFD sub-array of antennas during the SBFD mode of operation (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 4 shows the switching set up so the Rx chains receive from antennas 3 and 4/second subarrays).  
Regarding claim 13, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein the first SBFD sub-array of antennas and the second SBFD sub-array of antennas each comprises a plurality of N antennas, N being a positive integer, the base station further comprising: a first N:1 splitter and combiner configured to couple to the first SBFD sub-array of antennas; and a second N:1 splitter and combiner configured to couple to the second SBFD sub-array of antennas (Figs. 4-6; i.e. Fig. 6 shows the transmitting and receiving chains go though BPF 1 and 2 in each of the sections to either combine the signals or split them to be sent/received from the proper antenna where N would be 2 in this instance).  
Regarding claim 14, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein the first array of antennas is separated from the second array of antennas by a separation of at least 20 centimeters (Figs. 4-6; non-overlapping parts of the coverage areas of the antennas in the FDP and the directionality as well as the separation distance between the two groups of antennas provide the separation gap. In each of the zone, the BS can operate in MIMO mode, using either spatial diversity or spatial multiplexing to increase the data throughput; i.e. Applicant’s published application at para. 0031 states “an antenna array for the gNB is subdivided into a first antenna array that is separated from a second antenna array by an insulating distance such as, for example, 10 to 30 cm” so a value could be chosen based on the teachings of Liang).  
Regarding claim 20, Liang teaches a method for a base station (Introduction), comprising:
during a downlink time division duplex (DL TDD) slot, up converting a first baseband signal using a first RF chain to form a first DL radio frequency (RF) signal and transmitting the first DL RF signal from a first sub-array of antennas and from a second sub-array of antennas, the first DL RF signal occupying a frequency band (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4 and the switching network will send the transmission through to the proper antenna for transmission and this could be for TDD or FDD operation); 
during an uplink (UL) TDD slot, receiving a first UL RF signal using the first sub-array of antennas and the second sub-array of antennas and down converting the first UL RF signal using the first RF chain to form a second baseband signal, the first UL RF signal occupying the frequency band (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 4 shows two arrays/zones and each of these arrays/zones contain multiple antennas, where zone 1 would read on the first array with sub-arrays antenna 1 and 2 while zone 2 would read on the second array with sub-arrays antenna 3 and 4 and the switching network will send the received signal through from the proper antenna for reception and this could be for TDD or FDD operation); and 
during a first sub-band-full-duplex (SBFD) slot, up converting a third baseband signal using the first RF chain to form a second DL RF signal and transmitting the second DL RF signal only from the first sub-array of antennas, the second DL RF signal occupying a lower sub-band and an upper sub-band in the frequency band, the lower sub-band being separated in frequency from the upper sub-band by a central sub-band in the frequency band (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation).
Regarding claim 21, Liang  teaches the limitations of the previous claims.  Liang  further teaches further comprising: during a second SBFD slot, receiving a second UL RF signal using the first sub-array of antennas and down converting the second UL RF signal using the first RF chain to form a fourth baseband signal, the second UL RF signal occupying the central sub-band (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation and based on which band pass filter is used on which band is received).  
Regarding claim 22, Liang  teaches the limitations of the previous claims.  Liang  further teaches further comprising: during the second SBFD slot, receiving a third UL RF signal using the second sub-array of antennas and down converting the third UL RF signal using a second RF chain to form a fifth baseband signal, the third UL RF signal occupying the central sub-band (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation and based on which band pass filter is used on which band is received).  
Regarding claim 24, Liang  teaches the limitations of the previous claims.  Liang  further teaches wherein the down converting of the second UL RF signal using the first RF chain to form the fourth baseband signal further comprises low-pass filtering the fourth baseband signal (Figs. 4-6; Paras. 0013-0014; i.e. Fig. 6 shows the switching network set up to either transmit or receive from each of the sub-arrays and this could be for TDD or FDD operation and based on which band pass filter is used on which band is received).  

Allowable Subject Matter
Claims 6-8, 15-19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474